Citation Nr: 0903813	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-44 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shrapnel wound of the right hip, other 
than scarring.  

2.  Entitlement to an increased rating for a scar from a 
fragment wound of the right hip, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left neck, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, granting an increased rating from 0 
percent to 10 percent, effective from the date in April 2003 
that VA received a claim for increase, for a scar from a 
shrapnel fragment wound of the right hip.  In addition, the 
RO denied entitlement to an increased rating for service-
connected residuals of a gunshot wound involving the right 
neck.  

During the course of the instant appeal, the RO by its rating 
decision of October 2004 granted entitlement of the veteran 
to service connection for a shrapnel wound of the right hip, 
with retained shrapnel fragment, effective from December 24, 
1996, with assignment of a 10 percent evaluation therefor 
from the same date.  The existence of clear and unmistakable 
error in prior RO actions in failing to grant service 
connection for such disorder at an earlier point in time was 
therein acknowledged.  Received by the RO in December 2004 
was a substantive appeal as to the certified issues on 
appeal, wherein the veteran also set forth his initial 
disagreement with the 10 percent rating assigned for the 
right hip wound, other than scarring.  As the aforementioned 
notice of disagreement has not been acknowledged by the RO to 
date, and, consequently, no further development of such 
matter has been attempted, remand per Manlincon v. West, 12 
Vet. App. 238 (1999) is required, as set out below.  

For other reasons, the certified issues on appeal are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




REMAND

Substantive changes to the rating criteria for the skin and 
specifically, scars, were made, effective from October 23, 
2008.  See 73 Fed. Reg. 54708 (2008).  The RO has not to date 
considered the veteran's entitlement to initial or increased 
ratings for the disorders in question under the recent 
revisions.  Remand is required to afford the AMC or RO an 
opportunity for initial consideration of the claims at issue 
under the recently finalized regulatory changes.  

The AMC/RO must review the record and ensure compliance with 
all notice and assistance requirements set forth in the VCAA 
by issuing the veteran an additional notification letter.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008); Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Remand is also required for issuance of a statement of the 
case, pursuant to Manlincon, supra, as to the appeal 
initiated involving the veteran's entitlement to an initial 
rating in excess of 10 percent under 38 C.F.R. § 4.73, 
Diagnostic Code 53l3, for residuals of a gunshot wound of the 
right hip, other than scarring.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008); Vasquez-Flores, supra 
(applicable to claims for increased 
ratings versus the claim for a higher 
initial rating).

Such notice must include the rating 
criteria for the skin and specifically, 
scars, effective from October 23, 2008.  
See 73 Fed. Reg. 54708 (2008). 

3.  The AMC or RO should furnish to the 
veteran a statement of the case 
addressing the issue of his entitlement 
to an initial rating in excess of 10 
percent for residuals, other than 
scarring, of a shrapnel wound to the 
right hip, with retained fragment, based 
on the veteran's December 2004 filing of 
a notice of disagreement regarding rating 
action entered in October 2004.  The 
veteran is hereby notified that he can 
only perfect an appeal as to such matter 
by the timely filing of a substantive 
appeal, also known as a VA Form 9, Appeal 
to the Board of Veterans' Appeals, within 
60 days of the issuance of the statement 
of the case.  

4.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
increased ratings for a scar from a 
fragment wound of the right hip, 
currently evaluated as 10 percent 
disabling, and for residuals of a gunshot 
wound of the left neck, currently 
evaluated as 10 percent disabling, based 
on all pertinent evidence and all 
governing legal authority, to include the 
rating criteria for the skin and 
specifically, scars, effective from 
October 23, 2008 (See 73 Fed. Reg. 54708 
(2008)) and 38 C.F.R. § 4.56.  If any 
benefit sought on appeal remains denied 
or not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain the rating criteria for 
the skin and specifically, scars, 
effective from October 23, 2008, and 
notice of all relevant actions taken on 
the claims for benefits.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claims in question as a result of this 
action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




